Citation Nr: 0948326	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-21 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

A hearing was held before the undersigned Veterans Law Judge 
in November 2009, and a transcript of this hearing is of 
record.  

FINDING OF FACT

The Veteran's current bilateral hearing loss had onset in 
service or is otherwise etiologically related to the 
Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorioneural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A. §§ 1101, 
1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking service connection for bilateral 
hearing loss, which he contends is a result of acoustic 
trauma he experienced while serving as a gunner on an armored 
personnel carrier in Vietnam.  The Veteran's DD-214 shows 
that his military occupational specialty was an Armor Recon 
Specialist and that he was awarded the Combat Infantryman's 
Badge, as well as sharpshooter, marksman, and expert badges.  
Thus, exposure to acoustic trauma is conceded.  

The Veteran's hearing was tested at induction in August 1968.  
Audiometric testing yielded results of pure tone thresholds 
in the right ear at 500, 1000, 2000, and 4000 Hertz of 5, 0, 
0, and 5 decibels, respectively.  Pure tone thresholds in the 
left ear at 500, 1000, 2000, and 4000 Hertz were 5, 0, 15, 
and 5 decibels.  Speech audiometry test results and results 
at 3000 Hertz were not provided.  Additionally, on a Report 
of Medical History completed by the Veteran in August 1968, 
the Veteran denied hearing loss, but complained of running 
ears and reported a punctured ear drum.  There is also an 
undated audiogram included in the Veteran's service treatment 
records shows hearing within normal limits.  

The Veteran's hearing was tested again in December 1970 at 
separation from service using both the whispered and spoken 
voice tests and an audiometer.  The Veteran scored a 15/15 on 
the whispered and spoken voice tests in both ears.  
Audiological examination yielded test results of pure tone 
thresholds in the right ear at 500, 1000, 2000, and 4000 
Hertz of 0, 0, 0, and 0 decibels, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, and 4000 Hertz 
were 0, 0, 0, and 0 decibels.  Speech audiometry test results 
and results at 3000 Hertz were not provided.  Thus, the 
Veteran's hearing was within normal limits, with no evidence 
of hearing loss.  The Veteran's ears were found to be normal 
and there is no indication he suffered from hearing loss or 
tinnitus.  

The earliest evidence of post-service hearing problems is a 
January 2008 VA Audiology Clinic note.  The Veteran's hearing 
was evaluated and audiometric testing yielded test results of 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000 and 4000 Hertz of 5, 0, 5, 40, and 50 decibels, 
respectively.  Speech audiometry results for the right ear 
revealed speech recognition ability of 98 percent.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 10, 15, 55, 55, and 55 decibels.  Speech 
audiometry results for the left ear revealed speech 
recognition ability of 89 percent.  

The Veteran was afforded a VA examination in March 2008.  The 
Veteran reported military noise exposure, as well as post-
service noise exposure from construction, hunting, and 
woodworking.  

The Veteran's hearing was evaluated and audiometric testing 
yielded test results of pure tone thresholds in the right ear 
at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 15, 15, 45, 
and 50 decibels, respectively, with an average over the four 
areas of interest of 31.  Speech audiometry results for the 
right ear revealed speech recognition ability of 100 percent.  
Pure tone thresholds in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 15, 15, 50, 55, and 60 decibels, 
with an average over the four areas of interest of 45.  
Speech audiometry results for the left ear revealed speech 
recognition ability of 96 percent.  Thus, the Veteran 
currently has a hearing loss disability as defined by VA 
regulations.  The examiner concluded that it is not likely 
that the Veteran's hearing loss is related to service.  The 
examiner offered no rationale for her opinion at that time, 
but in February 2009, she noted that the Veteran's hearing 
was normal at discharge.  

In November 2009, the Veteran testified that before the 
undersigned Veterans Law Judge that he had experienced 
significant acoustic trauma during his exposure to combat in 
Vietnam, and that he has had problems with his hearing ever 
since service.  

While the Veteran's hearing was "normal" at separation from 
service (and for this reason the VA examiner determined that 
the Veteran's hearing loss is unrelated to his military 
service), the Board notes that the Veteran has presented 
credible testimony that he has suffered from hearing problems 
since his service.  The Veteran is certainly competent to 
describe symptoms of subjective hearing loss and such 
symptoms are consistent with the significant acoustic trauma 
the Veteran experienced during his active service.  The Board 
finds that the evidence is in relative equipoise and that the 
benefit of the doubt must be awarded to the Veteran.  
Accordingly, entitlement to service connection for bilateral 
hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


